In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-2527
PEGGY KEITH,
                                            Plaintiff-Appellant,
                                v.

JO ANNE BARNHART, Commissioner
Of Social Security,
                                            Defendant-Appellee.
                         ____________
           Appeal from the United States District Court
    for the Southern District of Indiana, Terre Haute Division.
             No. 03-C-342—Richard L. Young, Judge.
                         ____________
   ARGUED APRIL 13, 2006—DECIDED JANUARY 16, 2007
                     ____________


 Before COFFEY, KANNE, and WILLIAMS, Circuit Judges.
  COFFEY, Circuit Judge. Kenneth Keith filed a sixth
application for Disability Insurance Benefits (“DIB”) under
Title II of the Social Security Act (“the Act”), in June of
1993, alleging that he had been disabled under the Act
since March 10, 1977, due to his back problems and post-
polio impairments. After a hearing, the administrative
law judge (“ALJ”) determined that Keith was not dis-
abled at any time prior to his loss of insured status in
1982, and denied his application. Thereafter, he sought
review, filing an action in the district court pursuant to
42 U.S.C. § 405(g), alleging that he was entitled to a new
hearing as his right to due process had been violated due
2                                              No. 05-2527

to the ALJ’s bias against him. The district court dis-
missed his claim. We disagreed, holding that the ALJ’s
overall actions raised the appearance of bias, reversed the
decision and ordered that the case be remanded to the
Social Security Administration for further proceedings.
  Having received a second hearing before another ad-
ministrative law judge, and after his application for
benefits had been denied and his appeals exhausted, Keith
is once again before us alleging that the denial of his
application was the product of the ALJ’s bias against him
rather than based upon a proper consideration of the
evidence. We affirm.


                     I. Background
  Keith, born in 1951, contracted polio at the age of five,
leaving him with a high arch deformity in his right foot.
After completing high school, he was employed as a factory
worker until he suffered a back injury on March 10, 1977,
while lifting a lead weight from atop a foundry mold.
Approximately one month later, he was admitted to a
hospital and diagnosed with a possible herniated disk
combined with a moderate narrowing of the spinal canal.
Based on these findings, and the ineffectiveness of conser-
vative treatments to alleviate his pain, Keith underwent
back surgery in May of 1977.1 Despite the procedure, Keith
alleges that he continued to experience discomfort and
was thus unable to return to work. He was last insured
for purposes of DIB under the Act on September 30, 1982.


1
   The surgery—a total laminectomy of L5, foraminotomy of L5
and S1 nerve roots, and the excision of herniated disc L5-
S1—was performed by neurosurgeon Manuel Cacdac. As we
noted in our prior order, other physicians have since ques-
tioned Dr. Cacdac’s decision to perform surgery on Keith
based on the nature of his symptoms at that time.
No. 05-2527                                                       3

  Unable to return to his previous job, Keith sought
government assistance, filing four successive applica-
tions for Social Security benefits between 1978 and 1983.2
In connection with these applications, Keith was examined
by at least nine doctors, including specialists in the field
of musculoskeletal injuries. While the examining physi-
cians or surgeons reached differing opinions regarding
the severity of his injuries, they all agreed that Keith’s
ability to stand, sit, bend, stoop, and lift objects was
limited. In spite of these limitations and a diagnosis of
arachnoiditis3 in 1982, each of the aforementioned ap-
plications were denied because the respective administra-
tive law judges found that Keith’s back ailments did not
prevent him from performing sedentary work.4
  Undeterred, Keith filed a fifth application, seeking both
Supplemental Security Income (“SSI”) benefits and DIB, in
1986. Fortunately for Keith, Dr. Bonsett, a neurologist,
testified at the administrative hearing that the combined


2
  In each of his first three applications (filed in 1978, 1979, and
1981 respectively), Keith sought both DIB and Supplemental
Security Income (“SSI”). In his fourth application, filed in 1984,
after the expiration of his insured status, Keith elected
not to renew his request for DIB, instead, choosing only to file
for SSI.
3
  Arachnoiditis is the inflammation of the arachnoidea, a
delicate membrane surrounding the spinal cord. Dorland’s
ILLUSTRATED MEDICAL DICTIONARY 112 (28th ed. 1994).
4
   “Sedentary work involves lifting no more than ten pounds at
a time, and occasionally lifting or carrying articles like docket
files, ledgers, and small tools[,]” 20 C.F.R. § 404.1567(a); sitting
for approximately six hours during an eight hour work day;
standing or walking for less than two hours during an eight
hour work day; and the use of one’s hands and fingers to per-
form repetitive actions, Social Security Ruling 83-10 (PPS-123:
Determining Capacity to Do Other Work).
4                                                   No. 05-2527

effects of his back ailments and polio residual met or
equaled disability Listing 1.05C,5 thus making Keith
eligible for benefits. Based in part on Dr. Bonsett’s testi-
mony, the ALJ granted Keith’s SSI claim on July 29, 1987,
designating the date the application was filed—September
17, 1986—as the disability onset date. Keith’s accompany-
ing claim for DIB was heard and denied by a different
ALJ. The administrative law judge there reasoned that
because another ALJ had previously determined that
Keith was not disabled prior to his loss of insured
status in 1982, and no evidence had been submitted in
contradiction to the most recent filings in the current
application, the law of res judicata applied and barred
consideration of his claim.6



5
  The term “Listing” refers to a list of impairments that the
Social Security Administration presumes are of sufficient
severity to preclude gainful work. Listing 1.05C, as codified at
the time of Keith’s application, required that a claimant dem-
onstrate that he suffered from the following symptoms for at
least three months despite prescribed therapy: “(1) pain, muscle
spasm, and significant limitation of motion in the spine; and
(2) appropriate radicular distribution of significant motor loss
with muscle weakness and sensory and reflex loss.” 20 C.F.R.
§ 404, Subpt. P., App. 1, § 1.05C (1986). After reviewing the
medical evidence, Dr. Bonsett reasoned that while Keith lacked
the requisite “muscle spasm” necessary to meet the listing, his
polio residuals—specifically hypoplasia, right knee weakness,
and the arch deformity of his right foot—were equally significant,
and thus Keith’s impairments satisfied the Listing. In the
interest of completeness, we note that Listing 1.05C was re-
scinded, effective February 19, 2002. Revised Medical Criteria
for Determination of Disability, Musculoskeletal System and
Related Criteria, 66 Fed. Reg. 58,010 (Nov. 19, 2001).
6
  The doctrine of res judicata is explicitly incorporated into
administrative proceedings within the Social Security Adminis-
tration by 20 C.F.R. § 404.957(c)(1).
No. 05-2527                                                 5

  On June 11, 1993, Keith filed his sixth application for
benefits, again claiming disability as of March 10, 1977.
After concluding that res judicata was once more ap-
plicable, the ALJ denied Keith’s claim. The present
Appeals Council agreed that the doctrine of res judicata
barred Keith’s claims and denied review. Pursuing his
only remaining course of appeal, Keith filed an action
pursuant to 42 U.S.C. § 405 in federal district court. But
before the trial judge could render a decision, the par-
ties agreed to dismiss the action and remand the case to
the Social Security Administration for a decision on the
merits of Keith’s claims in light of the 1984 Amendments
to the Act.7
  On remand from the federal court case to the Social
Security Administration, the case was heard by a dif-
ferent ALJ. Despite having been directed to render a
decision on the merits, he denied the application on the
basis of res judicata. The Appeals Council promptly
vacated the decision and again instructed the ALJ to
consider the merits of Keith’s claims.
  In accordance with the Council’s order, the ALJ con-
ducted a hearing. During the course of the hearing, Dr.
Robert Hutson, an orthopedic surgeon, testified that,
based on his review of the medical evidence, Keith failed
to meet or equal a Listing at any time following his back
injury.
    ALJ: Has he ever in your opinion based upon this
         medical record ever met or equalled [sic] any
         listing?


7
   The 1984 Amendments to the Act altered the manner in which
the Administration evaluated the disability claims of indi-
viduals with multiple impairments. Because the Social Security
Administration determined that the merits of Keith’s disabil-
ity claim had not been considered since the amendments took
effect, the parties agreed to a remand of the case.
6                                               No. 05-2527

    Dr.: No, sir. I don’t believe even back when he had
         the surgery that there was some question
         whether he had objective findings at that time
         to indicate that this surgery be done.
Dr. Hutson specifically disagreed with Dr. Bonsett’s 1987
assessment that Keith met Listing 1.05C based on the
cumulative effects of his back condition and polio residu-
als. To the contrary, Hutson testified that Keith lacked
the significant motor loss with muscle weakness, sensory
loss, and reflex loss necessary to satisfy the Listing.
Moreover, Dr. Hutson stated that there was insufficient
medical evidence to conclude that Keith had suffered
any residual loss of function on account of his polio-related
impairments.
  Following the hearing, the ALJ denied Keith’s applica-
tion, finding that his impairments did not meet or equal
Listing 1.05C, or prevent him from performing light
work. In reaching these conclusions, the ALJ primarily
relied upon the medical opinion of Dr. Hutson, reasoning
that his opinion was entitled to greater weight than that
of Dr. Bonsett because Dr. Bonsett’s expertise was in
the field of neurology and Dr. Hutson’s expertise was in
orthopedics. Because the ALJ also determined that the
1987 finding of disability and the additional grant of
SSI benefits were erroneous, he ordered the termination
of the benefits.
  Because the Appeals Council found that the propriety
of the previously awarded SSI benefits was not at issue,
the Council vacated the ALJ’s order terminating Keith’s
benefits. But, the Council did affirm the denial of his
application for DIB. Seeking further review, Keith once
again filed an action in the district court pursuant to 42
U.S.C. § 405(g), in which he requested another hearing,
alleging, inter alia, that the ALJ’s most recent decision
was the result of bias. The district judge, after review,
No. 05-2527                                                7

found that Keith had failed to establish bias and thus
the denial of benefits was proper; Keith appealed.
  We concluded that the ALJ’s actions, including his ini-
tial denial of the application on res judicata grounds
despite a directive from the Appeals Council to render a
decision on the merits and his termination of Keith’s SSI
benefits, raised the appearance of partiality and demanded
that the application be considered by a different ALJ. See
our reasoning set forth in Keith v. Massanari, 17 Fed.
Appx. 478, 481 (7th Cir. 2001) (unpublished order). We
reversed the district court’s decision and ordered the
case remanded.


The ALJ’s Decision on Remand
  In accordance with our order, the district court did
remand the case for a hearing before another ALJ. Prior to
the hearing, Keith received notice that Dr. Hutson, the
physician who had testified at his prior hearing, had once
again been designated as the medical expert and would
provide testimony at the upcoming administrative hear-
ing (July 15, 2002). Keith filed a written objection with
the ALJ and asked that another medical expert be as-
signed, based on the ground that, according to Keith,
Dr. Hutson was prejudiced against him and that the
appellate court (Seventh Circuit), in its prior decision, had
also expressed concern over “[Dr. Hutson’s] testimony,
attitude toward [him,] and general demeanor.” After
consideration, the ALJ denied the request for the reas-
signment of a new medical expert, noting that Keith had
failed to “allege any facts that would support a claim of
prejudice” and further that he found “no support for the
claim that [the appellate court] was concerned with
Dr. Hutson’s attitude or general demeanor.” One week
prior to the hearing, Keith filed a second written objec-
tion, requesting that either a different medical expert
8                                              No. 05-2527

be assigned or the hearing stayed to allow him to pursue
an interlocutory appeal of the ALJ’s ruling allowing
Dr. Hutson to testify. The ALJ denied each of the peti-
tioner’s requests, reiterating that Keith had failed to
produce evidence of bias. Ultimately, he concluded that
Keith’s interests, as well as judicial economy, dictated
that the case promptly proceed to hearing.
  At the hearing, the ALJ allowed Keith’s counsel to
make an opening statement, during which counsel once
again renewed his client’s objection to Dr. Hutson being
designated as the orthopedic medical expert. The ALJ
interjected:
    Okay. I don’t mean to cut you off here, Counsel. But
    I was kind of hoping you were going to tell me about
    this case and not about the jurisdictional provisions of
    it. And we’ve already decided the issue. I think there
    is an entry in the record to that effect. So what I
    would really like to hear is something about the
    factual basis for the disability.
Shortly thereafter, in reference to counsel’s objection, the
ALJ commented:
    [c]ounsel, your client should be, you know, satisfied.
    You raised [the objection]. This is the third occasion
    now that you’ve raised it before me alone. So I think
    [your client] can’t expect you to do much more than
    that.
After counsel’s opening statement, testimony was taken
from Keith, Dr. Hutson, internist Dr. Emily Geisel, and
vocational expert Ray Burger.
  On July 26, 2002, having found and held that Keith was
not disabled at any time prior to the termination of his
insured status, the ALJ denied Keith’s claim for disability
insurance benefits. The ALJ reasoned that while the
evidence established that Keith was suffering from a
No. 05-2527                                                    9

“severe impairment” (namely degenerative disc disease),
that impairment failed to meet or equal an existing List-
ing nor did it prevent him from performing limited seden-
tary work. Moreover, the ALJ concluded that there was no
objective medical evidence demonstrating that in 1982,
Keith’s polio residuals were of such severity that, when
considered in combination with his degenerative disk
disease, a Listing was satisfied or he was prevented from
performing limited sedentary work.8 Therefore, in light
of the evidence presented that a sufficient number of
selected sedentary jobs were available in the state of
Indiana between 1977 and 1982, Keith’s application for
benefits was denied.
  Following affirmance by the Appeals Council, Keith
sought further review, filing this action in the district
court, alleging that the ALJ’s decision was the product of
bias rather than a proper consideration of the evidence as
directed by the Appeals Council. We are asked to sit
in review of the district court’s decision affirming the
ALJ’s determination and dismissing Keith’s civil action.9


8
   The ALJ found that Keith’s condition required the following
additional limitations existed with respect to his ability to
perform sedentary work: “must be allowed to alternate into a
sitting or standing position at his option for periods of one to
two minutes per hour; no more than occasional bending, squat-
ting, or climbing of stairs or ramps; no kneeling, crawling, or
climbing of ladders, ropes, or scaffolds; avoid walking on uneven
surfaces, work at unprotected heights, work around dangerous
moving machinery, operating a motor vehicle, and being around
open flames or large bodies of water; and no overhead work.”
9
  Keith died on May 5, 2005, while his appeal was pending
before this court. Peggy Keith, Kenneth Keith’s wife, the
individual who would stand to receive any sums deemed owed to
Keith as past-due benefits, see 20 C.F.R. § 404.503(b)(1), was
                                                 (continued...)
10                                                     No. 05-2527

                           II. Analysis
  On appeal Keith does not challenge the sufficiency of the
evidence supporting the ALJ’s determination, but he
claims that once again he failed to receive a fair and
impartial hearing consistent with due process because of
the ALJ’s bias against him. Specifically, Keith asserts
that the ALJ’s decision to permit expert testimony from
Dr. Hutson, despite Keith’s repeated objections, and the
ALJ’s comments during the course of the hearing are
sufficient to raise the appearance of bias and warrant
remanding the case for a new hearing.10 Because the
district court’s determination that Keith’s due process
rights were not violated is a conclusion of law, see Podio v.
INS, 153 F.3d 506, 509 (7th Cir. 1998), our review of
Keith’s claim is de novo. See id. See also Aguilar-Solis v.
INS, 168 F.3d 565, 568 (1st Cir. 1999) (“We review the
question of whether an administrative law judge’s con-
duct [during a hearing] violates a party’s due process
rights de novo.”) (citations omitted).


9
  (...continued)
substituted for purposes of this appeal on December 7, 2005. For
ease of reference, however, we continue to refer to Keith as
the plaintiff-appellant throughout this opinion.
10
  Keith points out only one comment by the ALJ as being biased.
The following is a colloquy between Keith’s attorney and the ALJ.
     Atty: . . . And the issue before this court is whether or not
           the Claimant was disabled prior to or on September
           30, 1982, the last date he was insured for benefits . . . .
           [Y]ou know my objection. I made it part of the record.
           I felt it necessary to make that objection part of the
           record. That’s certainly says nothing about the court.
     ALJ: Counsel, your client should be, you know, satisfied.
          You raised it. This is the third occasion now that
          you’ve raised it before me alone. So I think that he
          can’t expect you to do much more than that.
No. 05-2527                                               11

  “A fair trial in a fair tribunal is a basic requirement of
due process.” In re Murchison, 349 U.S. 133, 136 (1955).
See also Schweiker v. McClure, 456 U.S. 188, 195 (1982)
(“due process demands impartiality on the part of those
who function in judicial or quasi-judicial capacities” (citing
Marshall v. Jerrico, Inc., 446 U.S. 238, 242-43, and n.2,
(1980))). So fundamental is this principle to the American
legal system, Haines v. Liggett Group, Inc., 975 F.2d 81, 98
(3d Cir. 1992), that our nation’s courts have repeatedly
emphasized the necessity that a decisionmaker take care
to avoid even the appearance of bias, Commonwealth
Coatings Corp. v. Cont’l Casualty Co., 393 U.S. 145, 150
(1968). See also In re Murchison, 349 U.S. at 133 (“justice
must satisfy the appearance of justice”) (quoting Offutt v.
United States, 348 U.S. 11, 14 (1954)).
  “Our standard in determining whether an ALJ’s display
of bias or hostility requires setting aside his findings and
conclusions and remanding the case for hearing before a
new ALJ is an exacting one. . . .” NLRB v. Webb Ford, Inc.,
689 F.2d 733 (7th Cir. 1982) (citing A.O. Smith Corp. v.
NLRB, 343 F.2d 103, 110 (7th Cir. 1965); Tele-Trip Co. v.
NLRB, 340 F.2d 575, 581 (4th Cir. 1965)). When reviewing
the evidence, we begin with the presumption that the
hearing officer is unbiased. Schweiker, 456 U.S. at 195
(citing Withrow v. Larkin, 421 U.S. 35, 47 (1975); United
States v. Morgan, 313 U.S. 409, 421 (1941)). This court
has rejected allegations that due process is violated
when isolated parts of an ALJ’s conduct were chal-
lenged but the record as a whole demonstrated funda-
mental fairness in the litigant. See Bayliss v. Barnhart,
427 F.3d 1211 (7th Cir. 2005). It is only after a petitioner
has demonstrated that the decisionmaker “displayed deep-
seated and unequivocal antagonism that would render
fair judgment impossible” that the presumption is rebut-
ted, the findings set aside, and the matter remanded for a
12                                             No. 05-2527

new hearing. Liteky v. United States, 510 U.S. 540, 556
(1994).


  A. The ALJ’s Refusal to Preclude Dr. Hutson from
     Testifying as a Medical Expert
  Keith contends that the selection of Dr. Hutson as an
expert as well as the ALJ’s subsequent denial of his
requests that another expert be appointed, demonstrate
bias. We quickly dispatch Keith’s argument that the
initial selection of Dr. Hutson establishes bias, before
turning our discussion to the implications of the ALJ’s
rulings denying Keith’s requests.
  The Code of Federal Regulations expressly permits an
ALJ to employ a medical expert to review the evidence
and render an opinion as to the nature and severity of a
claimant’s impairments and whether those impairments
meet or equal any Listings when making a disability
determination. 20 C.F.R. § 404.1527. See also Social
Security Ruling 86-8 (PPS-123: The Sequential Evalua-
tion Process) and SSA Hearings, Appeals and Litigation
Law Manual § I-2-5-34(A), When to Obtain ME Opinion,
available at http://www.ssa.gov/OP_Home/hallex/I-02/
I-2-5-34.html (last visited Dec. 15, 2006). Rather than
simply permitting an ALJ to select the medical expert of
his choice, Social Security Administration procedures
dictate that medical experts of like specialties be selected
on a rotating basis from a roster maintained by each of the
Administration’s Regional Offices. See SSA Hearing,
Appeals and Litigation Law Manual § I-2-5-36(D), Select-
ing a Medical Expert, available at http://www.ssa.gov/
OP_Home/hallex/I-02/I-2-5-36.html (last visited Dec. 15,
2006). We have found no evidence in the record, and
Keith does not point to any, that suggests that the ALJ
failed to follow the Social Security Administration’s
No. 05-2527                                                   13

established procedures in the case before us.11 Absent such
evidence, we fail to see how Dr. Hutson’s selection raises
even the appearance of bias.
  Keith next contends that excluding Dr. Hutson from
testifying would have been proper, and that the ALJ’s
refusal to do so and appoint a new expert is indicative
of bias. When seeking to establish judicial bias in this
manner, however, Keith bears a heavy burden. See
Marozsan v. United States, 90 F.3d 1284, 1290 (7th Cir.
1996). For our precedent is clear: “[b]ias cannot be in-
ferred from a mere pattern of rulings by a judicial officer,
but requires evidence that the officer had it in for the
party for reasons unrelated to the officer’s view of the
law . . . .” McLaughlin v. Union Oil Co., 869 F.2d 1039,
1047 (7th Cir. 1989) (citations omitted). See also Marozsan
v. United States, 90 F.3d at 1290 (“judicial rulings alone
almost never constitute valid basis for a bias or partial-
ity motion”) (emphasis added).
  In each of his two pre-hearing written objections to
Dr. Hutson’s selection, Keith requested the assignment of
a new medical expert because, according to Keith, we
had expressed concern over “[Dr. Hutson’s] testimony,
attitude toward [him,] and general demeanor” in our prior
order remanding his case. See Keith v. Massanari, 17 Fed.
Appx. 478 (7th Cir. 2001) (unpublished order). In response,
the ALJ noted that “[he] ha[d] reviewed the Judgment of



11
   To the contrary, the only evidence in the record on this
issue—the ALJ’s written response to Keith’s initial request that
another expert be selected, wherein the ALJ explains that
“Medical [experts] are selected randomly based on their specialty
and availability”—suggests that the Social Security Admin-
istration’s established procedures were followed and that
Dr. Hutson’s selection was the product of chance rather than
bias.
14                                            No. 05-2527

the Seventh Circuit referenced by the claimant . . . and
[found] no support for the claim the Court was con-
cerned with Dr. Hutson’s attitude or general demeanor.”
Moreover, he noted that Keith neglected to offer any
additional facts supporting the allegation that Dr. Hutson
was prejudiced against him and unable to provide fair
and accurate testimony. In light of Keith’s failure to
produce any credible evidence in support of his allega-
tions, we refuse to find the ALJ’s denial of his request
demonstrative of bias.


 B. The ALJ’s Conduct During the Administrative
    Hearing
  In further support of his due process claim, Keith cites
to three excerpts from the transcript of the administra-
tive hearing. Specifically, he points to two statements
made by the ALJ and a verbal exchange between the ALJ
and appellant’s counsel. The two statements (see supra
p. 8) were made following counsel’s objection to Dr.
Hutson’s participation in the hearing, an objection that
was raised, considered, and overruled, twice prior to the
hearing. The verbal exchange between the ALJ and
counsel (which Keith contends was meant solely to
disrupt the presentation of his evidence) occurred after
counsel attempted to solicit testimony from Keith regard-
ing potential courses of future medical treatment for his
impairments and consists of the following statements:
     ALJ:     Counsel, is this really necessary? Are we
              really talking about 1982 and prior to that?


     Counsel: Well, I think his condition is a continuation
              of—
     ALJ:     Well, he’s presenting [sic] receiving SSI and
              I certainly don’t intend to disturb that.
No. 05-2527                                              15

    Counsel: Okay.
    ALJ:      So why don’t we just go with 1982 and for-
              ward. . . .
  A review of the hearing transcript makes clear that
the ALJ’s actions fall far short of the extreme conduct
necessary to sustain a claim of bias. See Liteky, 510 U.S.
at 546 (requiring that evidence be presented that demon-
strates “deep-seated and unequivocal antagonism that
would render fair judgment impossible”). The ALJ’s
statements to counsel—rather than evidence of the
requisite hostility or antagonism necessary to sustain an
allegation of bias—are more aptly characterized as an
attempt to dissuade counsel from continuing to argue
the issue of Dr. Hutson’s testimony and instead focus
his remarks on the merits of the case. After all, the ALJ
had considered and ruled upon the objection on two prior
occasions. The exchange between the ALJ and counsel is
of a similar vein: the ALJ was simply attempting to
focus the hearing on the precise issue at hand—whether
Keith was disabled at any time prior to his loss of insured
status. Routine efforts at courtroom administration, such
as these—even if they reflect impatience—cannot sustain
a claim of bias. Cf. Liteky, 510 U.S. at 555-56 (“Not
establishing bias or partiality, however, are expressions of
impatience, dissatisfaction, annoyance, and even anger,
that are within the bounds of what imperfect men and
women, even after having been confirmed as federal
judges, sometimes display. A judge’s ordinary efforts at
courtroom administration—even a stern and short-tem-
pered judge’s ordinary efforts at courtroom admin-
istration—remain immune.”) and Ivezaj v. INS, 84 F.3d
215, 220 (6th Cir. 1996) (finding that the judge’s actions,
while abrupt, constituted attempts to “control the pace of
the hearings, and to focus the hearings on relevant mat-
ters,” and failed to establish a violation of due process)
with United States v. Donato, 99 F.3d 426, 434-39 (D.C.
16                                              No. 05-2527

Cir. 1996) (finding that judge’s intense hostility toward the
defendant and defense counsel raised a serious question of
bias).


                      III. Conclusion
  Upon review of the entire record, we are convinced that
Keith received all the process that was due him in his
administrative hearing. Accordingly, the decision of the
district court is AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-16-07